Citation Nr: 9912866	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  96-25 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total rating for nonservice-
connected pension purposes, to include extraschedular 
consideration under the provisions of 38 C.F.R. § 
3.321(b)(2).


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1971 to August 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied the 
appellant's claim of entitlement to nonservice-connected 
pension benefits, to include extra-schedular consideration 
under the provisions of 38 C.F.R. § 3.321(b)(2).

The Board notes that the appellant has pursued this appeal 
without the assistance of a representative.  While the 
appellant is free to proceed in this manner, the Board 
reminds him that assistance, and representation, is available 
from any number of accredited veterans' service organizations 
and his state's veterans' department.

The case was previously before the Board in November 1998, 
when it was remanded for examination of the veteran and 
medical opinions.  For the reasons indicated below, the Board 
must once again remand this matter.

REMAND

The appellant contends, in essence, that the extent of his 
disabilities are so severe as to entitle him to nonservice-
connected pension benefits.  Upon review of the evidence of 
record, the Board finds that due process considerations 
require that this claim be remanded.

Pursuant to the Board's prior remand, dated November 1998, 
the RO was directed to "schedule the veteran for the 
necessary VA examinations by appropriate specialists in order 
to determine the severity of all of his alleged disorders."  
In this regard, the medical evidence of record revealed 
multiple diagnoses, including arteriosclerotic heart disease, 
residuals of gunshot wound to the right foot, cirrhosis of 
the liver.

A review of the veteran's claims file indicated that the 
veteran was scheduled for VA general, heart and mental 
disorder examinations on January 20, 1999.  The computer 
print out from the VA medical center noted that the veteran 
failed to report for these examinations.  

When a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with a claim to reopen 
or a claim for a benefit previously denied, "the claim shall 
be denied." 38 C.F.R. § 3.655 (1998).  However, it cannot be 
determined from the evidence in the claims folder whether 
actual notice of the examination was sent to the appellant.  
While 38 C.F.R. § 3.655 provides that a claimant's failure to 
report for an examination requires either a decision based on 
the evidence of record or denial of the claim, that 
regulation is based upon the assumption that the veteran 
receives notice of that physical examination.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the burden is on the Secretary to 
demonstrate that notice was sent to appellant's "latest 
address of record," and, in addition, the Secretary must show 
that the appellant lacked "adequate reason" (see 38 C.F.R. § 
3.158(b) (1998)), or "good cause" (see 38 C.F.R. § 3.655 
(1994)), for failing to report for the scheduled examination. 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  In this matter, 
the evidence of record does not show that notice of the 
examinations was sent to the appellant's address of record.

In order to ascertain whether the appellant was in fact 
properly notified of the time and place to report to the 
examination, and to offer an additional opportunity to do so, 
further development is indicated.  In doing so, however, it 
should be noted that veterans have some obligation to assist 
in the development of their claims. See Pollard v. Brown, 6 
Vet. App. 11 (1993) (duty to assist is not a one-way street).
The appellant should be provided a summary or copy of 38 
C.F.R. § 3.655(b) (1998) regarding failure to appear for a 
scheduled examination.

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing and 
scheduling the veteran for another VA disability compensation 
examination.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any permanent disabilities.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, in response to this request, 
which have not been previously secured. 

2.  The RO should schedule the veteran 
for the necessary VA examinations by 
appropriate specialists in order to 
determine the severity of all of his 
alleged disorders.  All necessary tests, 
studies, and consultations should be 
obtained.  The claims folder should be 
made available to the examiner for review 
in connection with the examination(s).  

It is requested that the veteran's 
cardiovascular disease be assessed by a 
board certified cardiologist, if 
available.  All indicated tests should be 
performed and all clinical findings 
should be reported in detail.  Metabolic 
equivalency testing (MET) should be 
performed to determine the level of METs 
at which dyspnea, fatigue, angina, 
dizziness or syncope occur.  If a 
laboratory determination of METs by 
exercise testing cannot be performed for 
medical reasons, the examiner should 
provide an estimation of the level of 
activity (expressed in METs and supported 
by specific examples, such as slow stair 
climbing or shoveling show) that would 
result in dyspnea, fatigue, angina, 
dizziness, or syncope in the appellant.  
A detailed history should be obtained, 
including the duration and frequency of 
any anginal attacks.  The clinical 
evaluation should include standing, 
sitting and supine blood pressure 
readings.  Any and all evaluations, 
tests, and studies deemed necessary 
should be accomplished and the findings 
reported in detail.  The examiner should 
indicate whether the appellant's cardiac 
status precludes more than light manual 
labor or precludes more than sedentary 
employment.  The cardiologist should 
indicate any appropriate activity 
limitations, and should specifically 
indicate whether the appellant may engage 
in manual labor or if XV/he may not due 
to his heart disability.  A complete 
rationale must be given for all opinions 
and conclusions drawn.

If a psychiatric disorder is identified, 
it is requested that the examining 
psychiatrist obtain a detailed work 
history from the appellant and assign a 
global assessment of functioning score 
(GAF) and an interpretation of the score 
assigned.  As to any orthopedic 
disability identified, the examiner is 
requested to indicate any functional 
loss, limitation, and any joint 
pathology, particularly on use and during 
flare-ups. See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995) (holding that 
examination report must account for 
functional loss due to pain); see also 38 
C.F.R. §§ 4.40, 4.45 (1998).  The 
appellant should be advised of the 
provisions set forth at 38 C.F.R. § 
3.655(b) (1998) regarding failure to 
report for scheduled VA examinations.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."). 

4.  The RO should readjudicate the issue 
of entitlement to a nonservice-connected 
pension benefits, to include 
consideration of 38 C.F.R. §§ 
3.321(b)(2), 4.40, and 4.45 (1998) and 
ensuring that all relevant VA 
regulations, both old and new, are 
utilized as appropriate. See 62 Fed. Reg. 
65207-65224 (December 11, 1997); Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of the REMAND is to 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

	(CONTINUED ON NEXT PAGE)



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









